DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 21, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: How the conductor connects the artificial magnetic conductor and ground conductor as required by claim 1. Claim 1 recites "a conductor that electrically connects the artificial magnetic conductor to the ground conductor". Therefore, the connection between the artificial magnetic conductor and the ground conductor using the conductor must be maintained. For examination purposes, this claim will be interpreted to read “a first via conductor that is electrically connected to the artificial magnetic conductor, and a second via conductor that is electrically connected to the ground conductor”. Claims 9 and 10 will be interpreted in a similar manner. 
Claim 6 is rejected due to its dependence on rejected claim 5. 
Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the first through fourth via conductors. Claim 11 depends on claim 1, which only recites "a conductor". As claim 11 recites "a fifth via conductor", the claim implies that there are a first, second, third, and fourth via conductors that should be defined in its base claim. For examination purposes, claim 11 will be interpreted to read “a via conductor that is electrically connected to the feeding antenna conductor, the via conductor being electrically insulated from the ground conductor and the artificial magnetic conductor. Claim 12, which depends on claim 1 and recites “a sixth via conductor”, will be interpreted in a similar manner. 
Claim 13 is rejected due to its dependence on rejected claim 12. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 11 -14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hamabe (U.S. Pub. No. 2018/0183142, hereinafter "Hamabe '142").
Regarding claim 1, Hamabe ‘142 teaches (Figs. 2, 3) an antenna device comprising: a feeding antenna conductor (2); a non-feeding antenna conductor (3); a ground conductor (8); an artificial magnetic conductor (7) disposed between (i) the feeding antenna conductor (2) and the non-feeding antenna conductor (3), and (ii) the ground conductor (8); and a conductor (6) that electrically connects the artificial magnetic conductor (7) to the ground conductor (8), the conductor being disposed at a position opposite to the feeding antenna conductor (2) with respect to the non-feeding antenna conductor (3), and being separated from the non-feeding antenna conductor (3).
Regarding claim 2, Hamabe ‘142 teaches (Figs. 2, 3) the antenna device according to claim 1, wherein the conductor (6) is one via conductor that is electrically connected to the artificial magnetic conductor (7) and the ground conductor (8) (Par. 31).
Regarding claim 3, Hamabe ‘142 teaches (Figs. 2, 3) the antenna device according to claim 1, wherein the non-feeding antenna conductor (3) is formed in a substantially rectangular shape, the artificial magnetic conductor (7) has one side in a longitudinal direction, and the position of the conductor (6) is separated from a feeding-side end of the non-feeding antenna conductor (3) by about half of a length of the one side of the artificial magnetic conductor (7).
Regarding claim 4, Hamabe ‘142 teaches (Figs. 2, 3) the antenna device according to claim 3, wherein the position of the conductor (6) is within a predetermined length shorter than the length of the one side from a leading-side end of the non-feeding antenna conductor (3).
Regarding claim 5, Hamabe ‘142 teaches (Figs. 2, 3) the antenna device according to claim 1, wherein the conductor includes: a first via conductor (6) that is electrically connected to the artificial magnetic conductor (7), and a second via conductor (5) that is electrically connected to the ground conductor (8).
Regarding claim 6, Hamabe ‘142 teaches (Figs. 2, 3) the antenna device according to claim 5, wherein the conductor includes a plurality of pairs each having the first via conductor (6) and the second via conductor (5), and the plurality of pairs is disposed at a position opposite to the feeding antenna conductor (2) with respect to the non-feeding antenna conductor (3), and is separated from the non-feeding antenna (3).
Regarding claim 11, Hamabe ‘142 teaches (Figs. 2, 3) the antenna device according to claim 1, further comprising a via conductor (4) that is electrically connected to the feeding antenna conductor (2), the via conductor (4) being electrically insulated from the ground conductor (8) and the artificial magnetic conductor (7).
Regarding claim 12, Hamabe ‘142 teaches (Figs. 2, 3) the antenna device according to claim 1, further comprising a via conductor (6) that is electrically connected to the non-feeding antenna conductor (3), the via conductor (6) being electrically connected to the ground conductor (8) and the artificial magnetic conductor (7).
Regarding claim 13, Hamabe ‘142 teaches (Figs. 2, 3) the antenna device according to claim 12, wherein the non-feeding antenna includes: a feeding-side end facing the feeding antenna, and a leading-side end that is opposite to the feeding-side end, and the via conductor (6) is electrically connected to the non-feeding antenna conductor (3) at a position closer to the feeding-side end than to the leading-side end.
Regarding claim 14, Hamabe ‘142 teaches (Figs. 2, 3) the antenna device according to claim 1, wherein the artificial magnetic conductor (7) includes: a first artificial magnetic conductor (7b) disposed between the feeding antenna conductor (2) and the ground conductor (8), a second artificial magnetic conductor (7a) disposed between the non-feeding antenna conductor (3) and the ground conductor (8), and a slit (L2) located between the first artificial magnetic conductor (7b) and the second artificial magnetic conductor (7a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hamabe (U.S. Pub. No. 2018/0183142, hereinafter "Hamabe '142") in view of Hamabe (U.S. Pub. No. 2020/0196439, hereinafter "Hamabe '439").
Regarding claim 7, Hamabe ‘142 teaches the antenna device according to claim 1.
Hamabe ‘142 does not explicitly teach the antenna device according to claim 1, wherein the artificial magnetic conductor includes a slit formed at a position substantially facing a position between the feeding antenna conductor and the non-feeding antenna conductor.
However, Hamabe ‘439 teaches (Fig. 2) an antenna device (101) wherein the artificial magnetic conductor (7) includes a slit (71) formed at a position substantially facing a position between the feeding antenna conductor (3) and the non-feeding antenna conductor (3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamabe ‘142 to have the artificial magnetic conductor include a slit formed at a position substantially facing a position between the feeding antenna conductor and the non-feeding antenna conductor as taught by Hamabe ‘439 in order to increase electrostatic coupling of antenna conductor and a side part of the artificially magnetic conductor (Hamabe ‘439 Par. 28).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hamabe (U.S. Pub. No. 2018/0183142, hereinafter "Hamabe '142") in view of Hamabe (U.S. Pub. No. 2018/0205145, hereinafter "Hamabe '145").
Regarding claim 8, Hamabe ‘142 teaches (Figs. 2, 3) the antenna device according to claim 1, further comprising: a board (2) on which the feeding antenna conductor (2) and the non-feeding antenna conductor (3) are disposed.
Hamabe ‘142 does not explicitly teach the antenna device according to claim 1, further comprising: a parasitic conductor provided on the board.
However, Hamabe ‘145 teaches (Fig. 8) an antenna device comprising a parasitic conductor (10) provided on the board (2). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamabe ‘142 to have a parasitic conductor provided on the board as taught by Hamabe ‘145 in order to widen a frequency band over which the antenna device operates and thus allows antenna to be made smaller (Hamabe ‘145 Par. 44).
Regarding claim 9, Hamabe ‘142 in view of Hamabe ‘145 teaches (Figs. 2, 3) the antenna device according to claim 8, wherein the conductor includes: a first via conductor (6) that is electrically connected to the artificial magnetic conductor (7), and a second via conductor (5) that is electrically connected to the ground conductor (8), the feeding antenna conductor (2), the non-feeding antenna conductor (3), and the second via conductor (5) are disposed along a first virtual line, and the parasitic conductor and the first via conductor (6) are disposed along a second virtual line parallel to the first virtual line.
Regarding claim 10, Hamabe ‘142 in view of Hamabe ‘145 teaches (Figs. 2, 3) the antenna device according to claim 9, wherein the conductor further includes: a third via conductor that is electrically connected to the artificial magnetic conductor (7), and a fourth via conductor that is electrically connected to the ground conductor (8), the fourth via conductor is disposed on the first virtual line, and the third via conductor is disposed on the second virtual line.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESUS E CANO whose telephone number is (571)272-3290. The examiner can normally be reached Monday - Thursday: 7:30 am to 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESUS E CANO/Examiner, Art Unit 2845   

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845